DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-17 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-4, 6-10, 14-15 and 20, the prior art fails to teach said human or animal head is imaged by at least two optical cameras from at least two different directions at least during a portion prior to activation of the x-ray source and at least a first and a second image from at least two different directions produced by said cameras are live stream images shown by said display of said head positioned in the imaging area, in connection with said first and second images, a volume positioning indicator is shown which indicates a position within the area imaged by said at least two cameras of the volume to get imaged by the computed tomography imaging apparatus, position of the volume desired to get imaged by said computed tomography apparatus is pointed, selected or determined using said volume positioning indicator by positioning the volume positioning indicator to a desired point in said first and second images, wherein when changing location of the volume positioning indicator in the first image such that it the volume positioning indicator gets closer or further away from the optical camera generating the second image, a size of the volume positioning indicator in the second image as seen from the direction of the second camera is changed to be larger when the volume positioning indicator is moved closer to the second camera, and vice versa as claimed in independent claim 1.
Regarding claims 11-13 and 16-17, the prior art fails to teach at least two cameras located at a distance from each other, which are directed or directable at said imaging station, and configured to capture and forward a live image stream, and the control system of which apparatus comprises positioning indicator to define a volume desired to get imaged in a desired point in said images, wherein the control system is configured such that when location of the volume positioning indicator is changed in a first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/HOON K SONG/Primary Examiner, Art Unit 2884